DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the preliminary amendments to claims 1-15 received 11/13/2019. Claims 1-15 are currently pending.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a diffuser system for optically diffusing a light beam, the diffuser system comprising at least two transmissive diffuser windows, wherein the diffuser windows are arranged to sequentially diffuse the light beam transmitted there through, wherein the diffuser system is configured to continuously rotate the diffuser windows at an angular velocity for homogenizing a diffusive pattern of the transmitted light beam, wherein the diffuser windows are configured to rotate around distinct rotation axes, wherein the distinct rotation axes are parallel and offset with respect to each other by a radial center distance, wherein a rotating subarea of the first diffuser window partially overlaps a rotating subarea of the second rotating diffuser window, wherein the partially overlapping rotating subareas define a beam window for homogenizing and diffusing the transmitted light beam, wherein the diffuser windows are held by respective rotatable rings, wherein the rotatable rings are configured to rotate inside respective bearing structures, wherein the radial center distance is smaller than a radius or half a diameter of the diffuser windows.
Engel et al (US 2004/0246574) teaches a diffuser system for optically diffusing a light beam comprising at two transmissive rotating diffuser windows S1/S2 arranged to sequentially diffuse the light beam transmitted there through, wherein the diffusers are coaxial with each other (fig. 2a par. 11).

Kawahara (US 2004/0021845) teaches an optical system comprising two coaxial aperture plates 210/220 that are rotated by a peripherally arranged actuator 230 (fig.’s 4-5 par.’s 70-71).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/19/2021